***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              STATE v. MIRANDA—CONCURRENCE

   D’AURIA, J., with whom PALMER, J., joins, concur-
ring in the judgment. I concur in this court’s judgment
affirming the conviction of the defendant, Pedro L.
Miranda, of one count of murder in violation of General
Statutes § 53a-54a. I agree fully with part I of that opin-
ion. As to part II, I would not hold that the defendant
failed to adequately preserve the claim that the trial
court improperly permitted the victim’s mother to tes-
tify that she had heard that the defendant was con-
nected to the victim’s disappearance. Mather v. Griffin
Hospital, 207 Conn. 125, 138, 540 A.2d 666 (1988) (claim
‘‘distinctly raised’’ although ‘‘not well articulated’’); see
also Fadner v. Commissioner of Revenue Services, 281
Conn. 719, 729 n.12, 917 A.2d 540 (2007) (court will
address issues ‘‘ ‘functionally’ ’’ raised in trial court). I
believe that reviewing his claim would neither offend
this court’s preservation principles nor ambush either
the trial court or the opposing party. I also do not agree
that the defendant failed to adequately brief any part
of his argument as to this claim. Because the defendant
has not demonstrated that the scant evidence elicited
from the victim’s mother by the state’s question resulted
in harm, however, I concur in the majority’s decision
to affirm the trial court’s judgment. See State v.
Urbanowski, 327 Conn. 169, 172, 172 A.3d 201 (2017)
(affirming judgment without reaching merits of defen-
dant’s evidentiary claim because lack of any demon-
strated harm).